DETAILED ACTION
		This Office action is in response to the amendment filed on January 04, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14, 16 and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding to claim 1, the prior art of record fails to disclose or suggest “a first off-time circuit configured to activate a current path between the first inductor and a ground node, and first and second switches coupled to the first inductor, wherein the first off-time circuit is coupled to receive, as inputs, an output from the first on-time circuit, an output from a first voltage detect circuit, and an output from a first current comparator; and a second pulse control circuit coupled to the second inductor; the second pulse control circuit including a second on-time circuit configured to cause current pulses to be sourced to the second inductor, a second off-time circuit configured to activate a current path between the second inductor and a ground node, and third and fourth switches coupled to the second inductor, wherein the second off-time circuit is coupled to receive, as inputs, an output from the second on-time circuit, an output from a second voltage detect circuit, and an output from a second current comparator” in combination with all other claim limitations. Claims 2-9 and 21 depend directly or indirectly from claim 1, and are, therefore, also allowed at least for the same reasons set above.

Regarding to claim 10, the prior art of record fails to disclose or suggest “wherein the off-time circuit is coupled to receive, as inputs, an output from the threshold detect circuit, an output from the on-time circuit, and an output from a current comparator; and activating the second switch, using the off-time circuit in the second pulse control circuit, in response to an on-time circuit in the second pulse control circuit de-activating a third switch coupled between the second inductor and an input voltage source” in combination with all other claim limitations. Claims 11-14 depend directly or indirectly from claim ***, and are, therefore, also allowed at least for the same reasons set above.

Regarding to claim 16, the prior art of record fails to disclose or suggest “wherein the off- time circuit of a given one of the plurality of pulse control circuits is coupled to receive an output from its corresponding on-time circuit, an output from a corresponding voltage detect circuit, and an output from a current comparator configured to measure a current through the second switch” in combination with all other claim limitations. Claims 18-20 and 22 depend claim 16, and are, therefore, also allowed at least for the same reasons set above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEÓN DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838